687 S.E.2d 293 (2009)
STATE of North Carolina
v.
Kirk Orlando SMITH and Bennie Nathaniel Thompson.
No. 8P09.
Supreme Court of North Carolina.
November 5, 2009.
Geoffrey W. Hosford, Wilmington, for Bennie Thompson.
Nora H. Hargrove, for Kirk Smith.
John Payne, Sarah Meacham, Assistant Attorneys General, for State of NC.
Prior report: ___ N.C.App. ___, 669 S.E.2d 8.

ORDER
Upon consideration of the petition filed on the 6th of January 2009 by Defendant (Smith) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."